PER CURIAM
Bryant Hardy ("Movant") appeals from the motion court's judgment, after an evidentiary hearing, denying his Rule 29.15 motion for post-conviction relief. Movant was convicted, following a jury trial, of one count of forcible rape, in violation of Section 566.030 RSMo.; one count of incest, in violation of Section 568.020 RSMo.; and four counts of statutory sodomy in the first degree, in violation of *420Section 566.062 RSMo. Movant was sentenced as a prior and persistent offender to two consecutive life terms, one concurrent seven-year term, and three concurrent life terms of imprisonment in the Missouri Department of Corrections. This Court affirmed those convictions on appeal in State v. Hardy, 496 S.W.3d 643 (Mo. App. E.D. 2016).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).